Exhibit 10.3

 

Amended and Restated

Non-Qualified Stock Option Agreement for Directors

(for Options vesting on or after January 1, 2005 with date certain)

 

AirNet Communications Corporation, a Delaware corporation (the “Company”),
previously granted on the     th day of                      to
                             (“Optionee”), an option to purchase a maximum of
             Common Shares, at the price of $         per share (“Option
Price”). Said option has been bifurcated effective this     th day of
                     2005 to operationally comply with the requirements of
section 409A of the Internal Revenue Code of 1986, as amended (the “Code”), to
distinguish between options vested prior to January 1, 2005 (not subject to
section 409A of the Code) and options vesting on or after January 1, 2005
(subject to section 409A of the Code). Options vesting on or after January 1,
2005 are now subject to the following terms and conditions:

 

1. Grant Under 1999 Equity Incentive Plan. This option is granted pursuant to
and is governed by the Company’s 1999 Equity Incentive Plan (the “Plan”), as
amended, and, unless the context otherwise requires, terms used herein shall
have the same meaning as in the Plan. Determinations made in connection with
this option pursuant to the Plan shall be governed by the Plan as it exists on
this date.

 

2. Grant as Non-Qualified Stock Option: Other Options. This option is a
non-statutory stock option and is not intended to qualify as an Incentive Stock
Option under section 422 of the Code. This option is in addition to any other
options heretofore or hereafter granted to the Optionee by the Company, but a
duplicate original of this instrument shall not effect the grant of another
option.

 

3. Triggering Events. The Optionee may exercise this option for up to
             on the earliest of the following events (“Triggering Event”):

 

  a. Termination of service from the Board for any reason, including
resignation;

 

  b. Death;

 

  c. Disability (as defined below);

 

  d. A “change in control” (as defined below);

 

  e. An “unforeseeable emergency” (as defined below) and

 

  f. March 15, 2011 (“Date Certain”).

 

For purposes of this Agreement, an Optionee is “disabled” if the Optionee is
unable to engage in any substantial gainful activity by reason of any medically
determinable physical or mental impairment which can be expected to result in
death or can be expected to last for a continuous period of not less than 12
months.



--------------------------------------------------------------------------------

For the purposes of this Agreement, “change in control” means:

 

  i. the acquisition, in a single transaction or series of related transactions,
by any individual, entity or group (within the meaning of Section 13(d)(3) or
14(d)(2) of the Exchange Act (a “Person”) of beneficial ownership (within the
meaning of Rule 13d-3 promulgated under the Exchange act) of 50% or more of
either (i) the outstanding shares of common stock of the Company immediately
after the consummation of such acquisition (the “Outstanding Company Common
Stock”) or (ii) the combined voting power of the outstanding voting securities
of the Company entitled to vote generally in the election of directors
immediately after the consummation of such acquisition (the “Outstanding Company
Voting Securities”) or;

 

  ii. a majority members of the Company’s Board of Directors is replaced during
any 12-month period by directors whose appointment or election is not endorsed
by a majority of the members of the Company’s Board of Directors prior to the
date of the appointment or election; or

 

  iii. the approval by the shareholders of the Company of a reorganization,
merger or consolidation, in each case, unless, following such reorganization,
merger or consolidation, more than 50% of, respectively, then outstanding shares
of common stock of the corporation resulting from such reorganization, merger or
consolidation and the combined voting power of then outstanding voting
securities of such corporation entitled to vote generally in the election of
directors is then beneficially owned, directly or indirectly, by all or
substantially all of the individuals and entities who were the beneficial
owners, respectively, of the Outstanding Company Common Stock and Outstanding
Company Voting Securities immediately prior to such reorganization, merger or
consolidation in substantially the same proportions as their ownership,
immediately prior to such reorganization, merger or consolidation, of the
Outstanding Company Common Stock and Outstanding Company Voting Securities, as
the case may be; or

 

  iv. the approval by the shareholders of the Company of (i) a complete
liquidation or dissolution of the Company or (ii) the sale or other disposition
of all or substantially all of the assets of the Company.

 

For purposes of this Agreement, “unforeseeable emergency” means a severe
financial hardship to the Optionee resulting from an illness or accident of the
Optionee, the Optionee’s spouse, or a dependent (as defined in Code section
152(a)) of the Optionee, loss of the Optionee’s property due to casualty, or
other similar extraordinary and unforeseeable circumstances arising as a result
of events beyond the control of the Optionee.

 

- 2 -



--------------------------------------------------------------------------------

The amount that is vested and exercisable upon the occurrence of an
Unforeseeable Emergency may not exceed the amount necessary to satisfy such
emergency plus any amount necessary to pay taxes reasonably anticipated as a
result of the distribution, after taking into account the extent to which such
hardship is or may be relieved through reimbursement or compensation by
insurance or otherwise or by liquidation of the participant’s assets (to the
extent the liquidation of such assets would not itself cause severe financial
hardship).

 

4. Exercise of Options. The Optionee may exercise this option for up to the
number of shares set forth above provided that:

 

  a. Upon a Triggering Event described in subparagraphs (a) – (e) of Article 3
of this Agreement, the options must be exercised prior to March 15th of the year
following the Triggering Event. If such options are not exercised prior to
March 15th of the year following the Triggering Event, such options will expire.

 

  b. Upon a Triggering Event described in subparagraph (f) of Article 3 of this
Agreement, the options must be exercised provided, however, that options may be
exercised and paid out after the Date Certain if it is not administratively
feasible to exercise and pay out such amount on the Date Certain, but such
options must be exercised no later than 10 days following the Date Certain. If
such options are not exercised prior to 10 days following the Date Certain, such
options will expire.

 

5. Death. If the Optionee dies while serving as a director of the Company, this
option may be exercised, to the extent of the number of shares with respect to
which the Optionee could have exercised it on the date of his death, by his
estate, personal representative or beneficiary to whom this option has been
assigned pursuant to Article 9, subject to the exercise timing requirements to
exercise the option in Article 4.

 

6. Partial Exercise. Exercise of this option up to the extent above stated may
be made in part at any time and from time to time within the above limits.

 

7. Payment of Option Price. Payment of the purchase price for options exercised
by the Optionee shall be made: (i) in United States dollars in cash or by check,
(ii) with the consent of the Company, through delivery of shares of Common Stock
having a fair market value as of the date of the exercise equal to the cash
exercise price of the options, (iii) any other form of payment acceptable to the
Company, or (iv) any combination of subparagraphs 7(i), 7(ii) and 7(iii).

 

8. Agreement to Purchase for Investment. By acceptance of this option, the
Optionee agrees that a purchase of shares under this option will not be made
with a view to their distribution, as that term is used in the Securities Act of
1933, as amended, unless in the opinion of counsel to the Company such
distribution is in compliance with or exempt from the registration and
prospectus requirements of that Act, and the Optionee agrees to sign a
certificate to such effect at the time of exercising this option and agrees that
the certificate for the shares so purchased may be inscribed with a legend to
ensure compliance with the Securities Act of 1933.

 

- 3 -



--------------------------------------------------------------------------------

9. Method of Exercising Option. Subject to the terms and conditions of this
Agreement, this option may be exercised by prior written notice to the Company,
at the principal executive office of the Company, or to such transfer agent as
the Company shall designate. Such notice shall state the election to exercise
this option and the number of shares in respect of which it is being exercised
and shall be signed by the person or persons so exercising this option. Such
notice shall be accompanied by payment of the full purchase price of such
shares, and the Company shall deliver a certificate or certificates representing
such shares as soon as practicable after the notice shall be received. The
certificate or certificates for the shares as to which this option shall have
been so exercised shall be registered in the name of the person or persons so
exercising this option (or, if this option shall be exercised by the Optionee
and if the Optionee shall so request in the notice exercising this option, shall
be registered in the name of the Optionee and another person jointly, with right
of survivorship) and shall be delivered as provided above to or upon the written
order of the person or persons exercising this option. In the event this option
shall be exercised, pursuant to Article 4 hereof, by any person or persons other
than the Optionee, such notice shall be accompanied by appropriate proof of the
right of such person or persons to exercise this option. All shares that shall
be purchased upon the exercise of this option as provided herein shall be fully
paid and non-assessable.

 

10. Option Not Transferable. This option is not transferable or assignable
except by will or by the laws of descent and distribution. During the Optionee’s
lifetime only the Optionee can exercise this option.

 

11. No Obligation to Exercise Option. The grant and acceptance of this option
imposes no obligation on the Optionee to exercise it.

 

12. No Rights as Stockholder until Exercise. The Optionee shall have no rights
as a stockholder with respect to shares subject to this Agreement until a stock
certificate therefor has been issued to the Optionee and is fully paid for.
Except as is expressly provided in the Plan with respect to certain changes in
the capitalization of the Company, no adjustment shall be made for dividends or
similar rights for which the record date is prior to the date such stock
certificate is issued.

 

13. Withholding Taxes. The Optionee hereby agrees that the Company may withhold
from the Optionee’s wages the appropriate amount of federal, state and local
withholding taxes attributable to this Non-Qualified Stock Option. At the
Company’s discretion, the amount required to be withheld may be withheld in cash
from such wages, or (with respect to compensation income attributable to the
exercise of this option) in kind from the Common Shares otherwise deliverable to
the optionee on exercise of this option. The Optionee further agrees that, if
the Company does not withhold an amount from the Optionee’s wages sufficient to
satisfy the Company’s withholding obligation, the Optionee will reimburse the
Company on demand, in cash, for the amount under withheld.

 

14. Lock-up Agreement. The Optionee agrees that the Optionee will not, for a
period of at least ninety (90) days following the effective date of the
Company’s distribution of securities in an underwritten public offering to the
general public pursuant to a registration statement filed with the Securities
and Exchange Commission, directly or indirectly, sell, offer to sell or
otherwise dispose of the shares purchased upon the exercise of the options
granted hereunder other than any such shares which are included in such public
offering.

 

- 4 -



--------------------------------------------------------------------------------

15. Section 409A Compliance. This Agreement represents an amendment and
restatement of a prior option granted to                      on the      day of
                     and is a bifurcation in operational compliance with Code
section 409A for stock options vesting on or after January 1, 2005. This
Agreement is not a grant of new options to the Optionee.

 

16. Provision of Documentation to Optionee. By signing this Agreement the
Optionee acknowledges receipt of a copy of this Agreement and a copy of the
Plan.

 

17. Governing Law. This Agreement shall be governed by and interpreted in
accordance with the internal laws of the State of Delaware.

 

IN WITNESS WHEREOF, the Company and the Optionee have caused this instrument to
be executed as of the day and year first above written, and the Optionee whose
signature appears below acknowledges receipt of a copy of the Plan and
acceptance of an original copy of this Agreement.

 

    AIRNET COMMUNICATIONS CORPORATION

 

--------------------------------------------------------------------------------

  By:  

 

--------------------------------------------------------------------------------

Optionee Signature       Stuart P. Dawley         Vice President & General
Counsel

 

Grant Approved by the full Board of Directors by Unanimous Written Consent.

 

- 5 -